 

Exhibit 10.3

 

MORTGAGE, SECURITY AGREEMENT

AND FINANCING STATEMENT

 

THIS MORTGAGE, SECURITY AGREEMENT AND FINANCING STATEMENT (“Mortgage”) is made
effective as of the 16th day of November, 2017, by and between Lomas Encantadas
Development Company, LLC, a New Mexico limited liability company (“Mortgagor”),
having its mailing address at 333 Rio Rancho Drive, Suite 401, Rio Rancho, New
Mexico 87124, for the benefit of BOKF, NA dba Bank of Albuquerque (“Mortgagee”),
having an office and mailing address at 100 Sun Avenue NE, Suite 500,
Albuquerque, New Mexico 87109, with reference to the following:

 

(a)         Mortgagor is the owner of the fee simple interest in the certain
real estate (the “Land”) situated in Sandoval County, New Mexico, which is
described on Exhibit “A” attached to this Mortgage and incorporated herein by
reference as if fully set forth herein.

 

(b)        Mortgagor, as Borrower, is indebted to Mortgagee, as Lender, as
evidenced by a promissory note in the principal sum of $4,750,000.00 (the
“Note”). In connection with the loan evidenced by the Note (the “Loan”),
Mortgagor and Mortgagee intend to enter into a Loan Agreement (the “Loan
Agreement”).

 

(c)        The Note provides that, during an Event of Default thereunder or
after the maturity thereof, the entire unpaid principal balance shall bear
interest at the rate per annum equal to the lower of the highest rate permitted
by applicable law or five percent (5%) per annum in excess of the interest rate
otherwise applicable to the unpaid principal balance of the Note (herein the
“Default Interest Rate”).

 

(d)        By means of this Mortgage, Mortgagor will secure to Mortgagee the
payment of the Note, the payment of all other monies secured by this Mortgage or
advanced under this Mortgage, and the performance of Mortgagor’s obligations
under the Loan Agreement and this Mortgage, or future advances now or hereafter
made by Mortgagee under the Loan Documents.

 

NOW, THEREFORE, to secure to the Mortgagee the payment of the Secured
Indebtedness, as defined herein, UP TO A MAXIMUM AMOUNT AT ANY GIVEN TIME OF ONE
HUNDRED FIFTY PERCENT (150%) OF THE FACE AMOUNT OF THE NOTE, and the performance
of the covenants, agreements and promises contained in the Loan Documents
(defined in the Loan Agreement), and for other good and valuable consideration,
the receipt and legal sufficiency of which are hereby acknowledged, Mortgagor
does hereby give, transfer, grant, bargain and mortgage, pledge, set over,
hypothecate and assign to Mortgagee, with mortgage covenants and upon the
statutory mortgage condition for breach of which this Mortgage may be foreclosed
as provided by law, and grant a security interest unto the Mortgagee, in and to
all of the following whether now or hereafter acquired by Mortgagor:

 



   

 

 

(a)        The Land, together with all and singular the easements,
rights-of-way, tenements, hereditaments and appurtenances now or hereafter
belonging, relating or appertaining thereto, and all the estate, right title and
interest of Mortgagor in and to the roads, streets, ways and alleys public
and/or private adjoining or adjacent to the same and any land laying in the bed
of any street, road, avenue, lane or right-of-way in front of, adjoining or
adjacent to the same, including ingress and egress easements, but specifically
excluding any and all water, mineral rights, water rights and mineral rights
(collectively the “Real Property”);

 

(b)        All improvements, and appurtenances now and hereafter located,
constructed, erected, installed, affixed, placed and/or maintained in or upon
the Real Property or any part thereof, together with all accessions, additions,
replacements and substitutions or alterations therefor;

 

(c)        To the extent owned by Mortgagor, all fixtures, goods, and goods to
become fixtures, now or hereafter attached to or installed on the Real Property,
or the improvements now or hereafter constructed thereon, or which are deemed to
be fixtures to the Real Property, or the improvements now or hereafter
constructed thereon, under the laws of the State of New Mexico, all chattels and
tangible personal property which are attached to, installed, placed or used on,
or which arise out of the development, improvement, operation or use of the Real
Property, the improvements, the fixtures or other items located on the Real
Property, together with all additions, accessions and accessories thereto and
proceeds thereof, and substitutions, renewals and replacements therefor, and all
other chattels and tangible personal property and all renewals or replacements
of or substitutions for any of the foregoing, and all proceeds of all of the
foregoing described collateral;

 

(d)        To the extent owned by Mortgagor, all general intangibles used in
connection with or relating to the improvements located on the Real Property,
all accounts, contract rights, documents of title, and chattel paper, relating
thereto and all permits, approvals, licenses, franchises, certificates and
similar documents relating to the Real Property and/or the use and/or
development thereof, all contracts, leasing and/or renting labor, goods,
equipment and/or services, service and/or maintenance agreements, management
contracts, marketing contracts, architects’ contracts engineers’ contracts,
other professional contracts, brokers’ contracts, construction contracts and
other contracts and agreements relating to the Real Property and/or development
thereof, all mortgage and/or financing commitments relating to the Real
Property, or any part thereof, all warranties, guaranties and bonds, all
surveys, soil and substrata studies, other studies of every type, architectural
renderings, site plans, engineering plans and studies, floor plans, landscape
plans and other plans, drawings, blueprints, plans, specifications, data,
reports, tests, studies, appraisals and like documents relating to all or any
part of the Real Property and/or the development thereof, and other rights and
privileges obtained in connection with the Real Property and the improvements
thereon;

 

(e)        All purchase contracts relating to the Real Property, or any part
thereof, and all rents, issues and profits which may hereafter become due under
or by virtue of any lease or rental contract, written or verbal, or any letting
of, or any agreement for the use of the improvements located on the Real
Property.

 



 2 

 

 

(f)         To the extent owned by Mortgagor, all judgments and awards (and all
proceeds thereof and other rights with respect thereto) made or to be made with
respect to any of the Real Property and improvements thereon, under or in
connection with any power of eminent domain;

 

(g)        To the extent owned by Mortgagor, all rights to collect and receive
any insurance proceeds or other sums payable as or for damages to any of the
improvements and tangible personal property located on the Real Property, for
any reason or by virtue of any occurrence;

 

(h)        All betterments, accessions, additions, appurtenances, substitutions
and revisions relating to any of the foregoing;

 

(i)         Mortgagor’s rights in existing and future agreements between the
Mortgagor and any third party that relate to any of the foregoing;

 

(j)         All rights and entitlements to develop the Real Property granted by
any governmental or quasi-governmental authority; and

 

(k)        Mortgagor’s rights in all other things and additional rights of any
nature, of value or convenience in the enjoyment, development, operation or
production, in any wise, of any property or interest included in any of the
foregoing clauses, all prepaid accounts and utility deposits, and all revenues,
income, rents, issues, profits and other benefits arising therefrom or from any
contract now in existence or hereafter entered into pertaining thereto, and all
rights, title and interest appurtenant thereto.

 

All of the tangible and intangible personal property described in this Mortgage
is hereinafter sometimes collectively referred to as the “Collateral.” All of
the above-described Real Property, improvements, fixtures, Collateral and other
property are hereinafter collectively referred to as the “Mortgaged Property,”
and are hereby declared to be subject to the liens of this Mortgage
notwithstanding the executing and/or filing of any financing statements covering
or describing any part or portion thereof.

 

TO HAVE AND TO HOLD the Mortgaged Property, with all appurtenances thereunto
belonging, to the Mortgagee, its successors and assigns forever.

 



 3 

 

 

This Mortgage is executed, acknowledged and delivered to secure payment and
performance of the following described indebtedness and obligations of Mortgagor
in such order of priority as Mortgagee may determine: (i) all principal,
interest, after-default interest, charges and fees due under the Note, the
original of which is maintained at the office of the Mortgagee, and the terms
and provisions of which are incorporated herein by reference as if fully set
forth herein, together with any and all extensions, renewals, modifications,
rearrangements, consolidations, substitutions and changes in form thereof; and
(ii) any and all future advances which may be made to Mortgagor by Mortgagee
under the Note; and (iii) any and all sums which Mortgagee may expend in
accordance with this Mortgage or become obligated to expend, at Mortgagee’s
option, to cure any Event of Default of Mortgagor under this Mortgage, together
with interest on all sums from the respective dates which Mortgagee may expend
or become obligated to expend at the Default Rate (defined in the Note); and
(iv) any and all amounts which Mortgagee may reasonably expend in accordance
with this Mortgage or become obligated to expend in collecting the indebtedness
secured hereby or the rents assigned to Mortgagee, in foreclosing the lien of
this Mortgage, in exercising any remedy provided herein, in preserving or
protecting any of the Mortgaged Property, or in pursuing or exercising any right
or remedy hereunder or with respect hereto consequent upon any default of the
Mortgagor hereunder, including, but not limited to reasonable attorneys’ fees,
court costs, abstracting expenses, receivers’ fees, appraisers’ fees, watchmen’s
fees, storage fees and other expenses reasonably incurred to protect and
preserve the Mortgaged Property or in maintaining the priority of this Mortgage
or in retaking, holding, preparing for sale or selling the Collateral, together
with interest on all such sums from the respective date which the Mortgagee may
expend at the Default Rate or the highest rate permitted by law, whichever is
less, and (v) all representations, warranties, covenants and agreements of
Mortgagor contained in the Loan Agreement, the Note, this Mortgage, and/or any
other documents evidencing, securing or relating to the Secured Indebtedness,
together with any and all supplements, renewals, modifications and amendments
thereof (collectively, the “Loan Documents”) (all of the above-described
indebtedness and obligations are hereinafter collectively referred to as the
“Secured Indebtedness”).

 

This Mortgage is made subject to the following covenants, conditions and
agreements:

 

1.          WARRANTY OF TITLE. Mortgagor represents, covenants and warrants that
Mortgagor owns fee simple title to the Mortgaged Property, that Mortgagor has
good right to sell, convey and mortgage the same, that the Mortgaged Property is
free, clear and discharged of all general and special taxes, liens, charges and
encumbrances of every kind and character except for: (i) deposits to secure
payment of worker’s compensation, unemployment insurance and other similar
benefits; (ii) liens for property taxes not yet due; (iii) statutory liens,
against which there are established reserves in accordance with generally
accepted accounting principles, and which arise in the ordinary course of
business and secure obligations of Mortgagor which are not yet due and not in
default; (iv) encumbrances in favor of Mortgagee; (v) easements to utility
providers and municipalities typically granted in connection with developments
similar to the Project; (v) matters reflected in the policy of title insurance;
and (vi) other matters approved by Mortgagee, including without limitation those
matters approved by Mortgagee in Section 7.1 of the Loan Agreement
(collectively, “Permitted Liens”), and that Mortgagor hereby warrants and will
forever defend the title to the Mortgaged Property, other than the Permitted
Liens, against the claims of all persons whomsoever.

 

2.          PAYMENT OF SECURED INDEBTEDNESS. Mortgagor covenants and agrees to
pay all of the Secured Indebtedness and each separate item or installment
thereof as and when the same shall become due and payable, whether by extension,
acceleration or otherwise. If the Mortgagor pays and discharges all amounts of
outstanding principal and accrued interest due and payable under the Secured
Indebtedness then in that event only, this Mortgage shall be and become null and
void and discharged of record.

 



 4 

 

 

3.          PRESERVATION AND MAINTENANCE OF MORTGAGED PROPERTY. With respect to
the Mortgaged Property, Mortgagor covenants and agrees to keep, or cause to be
kept, the same in good condition and repair, ordinary wear and tear excepted;
subject to the provisions of the Loan Agreement, to pay, or cause to be paid,
all taxes and assessments and other charges that may be levied or assessed upon
the Mortgaged Property when they become due and payable; to pay, or cause to be
paid, all debts for repair or improvements, now existing or hereafter arising,
that may become liens upon or charges against the same; subject to the
provisions of the Loan Agreement, to comply with or cause to be complied with
all requirements of any governmental authority relating to the Mortgaged
Property; and, subject to paragraph 4 of this Mortgage, to repair, restore,
replace or rebuild promptly any part of the Mortgaged Property which may be
damaged by any casualty whatsoever or which may be affected by any condemnation
proceeding or the exercise of eminent domain. Mortgagor further covenants and
agrees that the Mortgagor will not do or permit to be done anything which will
impair or weaken the security of this Mortgage; nor initiate, join in, or
consent to any change in any private restrictive covenant, zoning ordinance, or
other public or private restrictions limiting or defining the uses which may be
made of the Mortgaged Property or any part thereof except as allowed under
Sections 7.1 and 13 of the Loan Agreement and as may be necessary to obtain the
Final Plat (defined in the Loan Agreement) in each case other than the Permitted
Liens. Except for a second lien for the benefit of an entity affiliated with
Mortgagor, Mortgagor further covenants and agrees not to create, permit or
suffer to exist any mortgage, security interest, lien or encumbrances of any
kind or character to accrue or remain on the Mortgaged Property or any part
thereof, without the prior written consent of Mortgagee, in each case other than
Permitted Liens or as permitted pursuant to the Loan Agreement.

 

4.          INSURANCE. Mortgagor will keep all property useful and necessary in
its business in good working order and condition, ordinary wear and tear
excepted. Mortgagor covenants and agrees to deposit with Mortgagee and to
maintain throughout the term of the Note, original policies of insurance, issued
by insurance companies reasonably satisfactory to Mortgagee, for the following:
(1) commencing with the commencement of construction of the improvements,
builder's risk insurance (in an amount equal to the full replacement cost) on
the improvements being constructed on the Real Property until Substantial
Completion (as defined in the contract for construction) of such improvements;
and (2) public liability and property damage insurance covering the Mortgaged
Property in an amount approved from time to time by Mortgagee, which on the date
hereof is combined single limits coverage of not less than $2,000,000.00. All
deductibles, coinsurance provisions, exceptions to coverage and policy forms
must be acceptable to Mortgagee in its reasonable discretion. The Mortgagor
further covenants and agrees that, regardless of the types or amounts of
insurance required and approved by the Mortgagee, Mortgagor will cause the
Mortgagee to be named as an additional insured in all policies of liability
insurance, and the Mortgagor will assign and deliver to the Mortgagee all
policies of insurance which insure against any loss or damage to the Mortgaged
Property, as collateral and further security for the Secured Indebtedness, which
policies shall contain a mortgage clause in favor of Mortgagee and in form,
scope and substance acceptable to Mortgagee. Mortgagor further covenants and
agrees that not less than thirty (30) days prior to the expiration dates of each
policy required pursuant to this paragraphs, Mortgagor will deliver to the
Mortgagee a renewal policy or policies marked “premium paid” or accompanied by
other evidence of payment satisfactory to the Mortgagee.

 



 5 

 

 

5.          TAXES. Mortgagor hereby agrees to pay and discharge, or cause the
payment of, all general and special taxes, assessments, impositions and charges
of every nature whatsoever that may be imposed, levied, or assessed upon or
against the Mortgaged Property as they become due and payable and to furnish to
Mortgagee receipts showing payment of any such taxes and assessments if and as
often as demanded by Mortgagee, provided however, Mortgagor will not be required
to pay and discharge any such tax, assessment, imposition or charge so long as:
(a) the legality of the same shall be contested in good faith by appropriate
proceedings; and (b) Mortgagor shall have established on Mortgagor's books
adequate reserves with respect to such tax, assessment, imposition or charge
contested in accordance with income tax based accounting standards. Mortgagor
hereby further agrees to pay any and all taxes which may be levied or assessed
directly or indirectly upon the Secured Indebtedness and this Mortgage, to the
extent allowed by applicable law. The additional amounts which may become due
and payable hereunder shall be part of the Secured Indebtedness.

 

6.          CONDEMNATION. The Mortgagor covenants and agrees that if at any time
all or any portion of the Mortgaged Property shall be taken or damaged under the
power of eminent domain, the award received by condemnation proceedings for any
property so taken or any payment received in lieu of such condemnation
proceedings, including, but not limited to, any awards for any change of grade
of streets affecting or abutting the Mortgaged Property shall be paid directly
to the Mortgagee and applied to the principal balance of the Loan; provided
that, all of such award or payment, provided no Event of Default is in
existence, shall be paid over, wholly or in part, to the Mortgagor for the
purpose of altering, restoring or rebuilding any part of the Mortgaged Property
which may have been altered, damaged or destroyed as a result of any such taking
or damage, or for any other purpose or object satisfactory to Mortgagee;
provided, however, that the Mortgagee shall not be obligated to see to the
application of any amount paid over to the Mortgagor.

 

7.          CONTRACTS, FRANCHISES AND LICENSES. The Mortgagor shall comply in
all material respects with and observe all of Mortgagor’s obligations under all
material contracts, franchises and licenses necessary or desirable for the
continuation of the business conducted with respect to the Mortgaged Property.

 

8.          INSPECTIONS. The Mortgagee and its agents and representatives shall
have the right from time to time to make or cause to be made reasonable entries
upon and inspections of the Mortgaged Property, without cost to the Mortgagee,
upon at least three business days prior written notice delivered from Mortgagee
to Mortgagor; provided that, Mortgagee shall be liable to Mortgagor for any and
all claims, damages, and losses, including without limitation court costs and
reasonable attorney’s fees (collectively “Losses”) caused by or resulting from,
either directly or indirectly, Mortgagee’s entry upon or inspection of the
Mortgaged Property.

 



 6 

 

 

9.           USE AND CONDITION OF MORTGAGED PROPERTY. The Mortgagor covenants
and agrees to neither permit nor suffer the Mortgaged Property to be used for
any purpose prohibited by any present and future laws, ordinances, rules and
regulations of all applicable governmental authorities. The Mortgagor further
covenants and agrees that it shall at all times keep, or cause to be kept, the
Mortgaged Property and all buildings, fixtures and other improvements thereon in
compliance in all material respects with all present and future applicable laws,
ordinances, rules and regulations of all applicable governmental authorities.

 

10.         SECURITY AGREEMENT AND FINANCING STATEMENT. This Mortgage shall also
constitute, and shall be construed as, a security agreement and as a financing
statement with respect to the Collateral, notwithstanding the execution and
filing of additional financing statements covering the same Collateral.

 

10.1.       The Mortgagor shall from time to time, within fifteen (15) days
after request by Mortgagee, execute, acknowledge and deliver any Financing
Statement, Renewal Affidavit, Certificate, Continuation Statement, Inventory or
other similar documents as the Mortgagee may reasonably request in order to
protect, preserve, continue, extend or maintain the security interest granted in
this Mortgage and shall, upon demand, pay any and all reasonable expenses
incurred by the Mortgagee in the preparation, execution and filing of any such
documents.

 

10.2.       A carbon, photographic, photocopy or other reproduction of this
Mortgage will constitute a financing statement and Mortgagor consents to the
filing thereof as a financing Statement.

 

11.         INTENTIONALLY DELETED.

 

12.         SALE, TRANSFER; FORM OF BUSINESS ASSOCIATION. Except as may be
expressly permitted under the Loan Agreement, Mortgagor covenants and agrees not
to sell, transfer, convey, alienate, assign or voluntarily or involuntarily
permit or suffer the Mortgaged Property, or any part thereof, to be sold,
transferred, assigned, alienated, or conveyed without the prior written consent
of Mortgagee, which consent may be given or withheld by the Mortgagee in its
sole and absolute subjective discretion, and further the Mortgagor covenants and
agrees, except as expressly permitted in the Loan Agreement, not to change or
alter the composition, form of business association or ownership of the
Mortgagor without in each instance obtaining prior written consent of the
Mortgagee, which consent may be given or withheld by the Mortgagee in its sole
and absolute subjective discretion; provided, however, that such written consent
by Mortgagee to one sale or transfer of the Mortgaged Property or to one change
in the composition, form of business association or ownership of the Mortgagor
shall not imply consent by Mortgagee to any other or subsequent sale, transfer,
conveyance, alienation, or assignment of the Mortgaged Property or to any other
or subsequent change in the composition, form of business association or
ownership of the Mortgagor, and the provisions hereof shall apply to each and
every sale, transfer, conveyance, alienation or assignment or change in the
composition, form of business association or ownership of the Mortgagor thereof
regardless of whether or not the Mortgagee has consented to or waived its rights
hereunder whether by action or nonaction in connection with any previous sale,
transfer, conveyance, alienation or assignment or change in the composition,
form of business association or ownership of the Mortgagor, whether one or more.

 



 7 

 

 

13.         ENCUMBRANCES. Except for a second lien for the benefit of an entity
affiliated with Mortgagor, the Mortgagor covenants and agrees that it shall not
mortgage, pledge, grant a security interest in or otherwise encumber the
Mortgaged Property or any part thereof, or voluntarily or involuntarily permit
or suffer the Mortgaged Property, or any part thereof, to be mortgaged, pledged
or encumbered, without the prior written consent of Mortgagee, which consent may
be given or withheld by the Mortgagee in its sole discretion, except for
Permitted Liens.

 

14.         EVENTS OF DEFAULT. The Mortgagor shall be in default under this
Mortgage during the occurrence of any of the following events or conditions
(collectively, “Events of Default” and individually, “Event of Default”):

 

14.1.       Default in payment when due of any interest on or principal of the
Note that continues for ten (10) days after the date of written notice from
Mortgagee requiring payment; or

 

14.2.       Default in payment when due of the Secured Indebtedness (other than
payment when due of any interest on or principal of the Note) or any part or
installment thereof as and when the same becomes due and payable, whether by
acceleration, extension or otherwise, that continues for thirty (30) days after
the date of written notice from Mortgagee requiring payment; or

 

14.3.       Default by Mortgagor in the performance or observance of any
covenant contained in this Mortgage or any other Loan Document, including
without limitation, any representation, warranty, statement, certificate,
schedule or report made or furnished to Mortgagee by Mortgagor which proves to
be false or erroneous in any material respect at the time of making hereof, that
continues for thirty (30) days after the date of notice from Mortgagee requiring
payment; provided that, if such default requires longer than thirty (30) days to
cure and the Mortgagor commences such cure within thirty (30) days and is
diligently pursuing said cure, Mortgagor shall have a period not to exceed one
hundred twenty (120) days to complete said cure; or

 

14.4.       Upon the institution of any foreclosure proceeding by the holder of
any mortgage or lien upon all or substantially all of the Mortgaged Property
(provided, however, this event of default shall not constitute or be construed
as Mortgagee’s consent to or approval of the existence or imposition of any
mortgage or lien upon the Mortgaged Property); or

 

14.5.       Mortgagor or any Guarantor (as defined in the Guaranty Agreement of
even date herewith between Mortgagor and AMREP Southwest, Inc.) is adjudicated
insolvent or makes an assignment for the benefit of creditors, provided,
however, as to any Guarantor, only until the Guaranty terminates pursuant to its
terms; or

 



 8 

 

 

14.6.       Mortgagor or any Guarantor files any voluntary petition in
bankruptcy or is adjudged bankrupt or insolvent, or an order for relief is
entered as to Mortgagor or Guarantor in any bankruptcy or reorganization
proceeding or Mortgagor or any Guarantor voluntarily petitions or applies to any
court or tribunal for any receiver, trustee, conservator or liquidator for its
property or affairs, or Mortgagor or any Guarantor indicates by any act its
consent to, approval of or acquiescence in any such bankruptcy, insolvency or
reorganization proceeding, application or petition, provided, however, as to any
Guarantor, only until the Guaranty terminates pursuant to its terms; or

 

14.7.       A receiver, trustee, conservator or liquidator is appointed for
Mortgagor or any Guarantor or for any part of the property or affairs of
Mortgagor or any Guarantor or any proceeding is commenced relating to Mortgagor
or any Guarantor under by bankruptcy, insolvency, reorganization, arrangement,
readjustment of debt, dissolution or liquidation law or statute of any
jurisdiction, whether now or hereafter in effect, or a third person commences
any such proceeding, files a petition or makes such application, provided,
however, as to any Guarantor, only until the Guaranty terminates pursuant to its
terms; or

 

14.8.       Any levy, seizure, execution, replevin or attachment is issued or
commenced against all or substantially all of the Mortgaged Property; or

 

14.9.       Any sale, transfer, conveyance, alienation or assignment occurs in
violation of this Mortgage, and continues for thirty (30) days after the date of
written notice from Mortgagee; or

 

14.10.      Any mortgage, pledge, security interest or other encumbrance occurs
in violation of this Mortgage, and continues for thirty (30) days after the date
of written notice from Mortgagee; or

 

14.11.     The dissolution of any Guarantor of the Note.

 

15.         REMEDIES. During the occurrence of any of the Events of Default
listed in paragraph 14 of this Mortgage and the failure by Mortgagor to cure
such Event of Default after such notice and opportunity to cure the Event of
Default as may be required under the terms of this Mortgage or the Note, this
Mortgage or any of the other Loan Documents, the Mortgagee shall have the
following remedies in addition to all other remedies provided in this Mortgage
or otherwise provided by law:

 

15.1.       Foreclosure and Redemption Period. Mortgagee shall be entitled to
declare the whole amount of the Secured Indebtedness immediately due and payable
without notice, and Mortgagee may then proceed by suit or suits in equity or at
law to foreclosure this Mortgage pursuant to the laws of the State of New
Mexico. If this Mortgage is foreclosed, the redemption period after judicial
sale shall be one (1) month in lieu of nine (9) months. In the event of a
judicial sale hereunder, Mortgagee may become the purchaser of the Mortgaged
Property, or any part thereof. In the event of foreclosure, Mortgagee shall be
entitled to the appointment of a receiver without regard to the solvency of
Mortgagor or the value of the Mortgaged Property.

 



 9 

 

 

15.2.       Foreclosure of Security Interest. In addition to all other remedies
described or referenced in this Mortgage, the Mortgagee, at its sole subjective
discretion, may have all or any part of the Collateral combined with the Real
Property covered hereby and sold together with such Real Property as an entirety
at any foreclosure sale, or the Mortgagee, at its option, may proceed solely or
separately against the Collateral or any part thereof and have the same sold
separately as provided by the Uniform Commercial Code of the State of New
Mexico, either in one parcel or in such parcels, manner or order as the
Mortgagee, in its sole subjective discretion, may elect; the Mortgagee shall
have the right to take immediate and exclusive possession of the Collateral or
any part thereof and for that purpose may, with or without judicial process,
enter upon any premises on which the Collateral or any part thereof may be
situated and remove the same therefrom; the Mortgagee shall be entitled to hold,
maintain, preserve and prepare the Collateral for sale until disposed of, or may
propose to retain the Collateral subject to Mortgagor’s right of redemption in
partial or total satisfaction of the Mortgagor’s obligations as provided in the
Uniform Commercial Code of the State of New Mexico; Mortgagee without removal
may render the Collateral unusable and dispose of the Collateral on the
Mortgagor’s premises; Mortgagee may require the Mortgagor to assemble the
Collateral and make it available to Mortgagee for its possession at a place to
be designated by Mortgagee which is reasonably convenient to both parties;
unless the Collateral is perishable or threatens to decline speedily in value or
is of a type customarily sold on a recognized market, the Mortgagee shall give
the Mortgagor at least ten (10) days’ notice of the time and place of any public
sale of any Collateral or of the time after which any private sale or other
intended disposition thereof is to be made, by United States registered or
certified mail, postage prepaid, addressed to the Mortgagor at the address
provided in this Mortgage, which provisions for notice the Mortgagor and
Mortgagee agree are reasonable; Mortgagee may buy all or part of the Collateral
at any public sale, and if the Collateral is of a type which is subject to
widely distributed standard price quotations, Mortgagee may buy at private sale;
and further, the Mortgagee shall have all of the rights and remedies of a
Secured Party under the Uniform Commercial Code of the State of New Mexico. The
Mortgagee shall be entitled to exercise any and all other rights and remedies
available by applicable laws and judicial decisions.

 

15.3.       Attorneys’ Fees and Costs. The losing party agrees to pay and
reimburse the prevailing party for all reasonable attorneys’ fees, costs and
expenses paid or incurred by the prevailing party in any legal action,
proceeding or other dispute of any kind in which Mortgagee is made a party or
appears as a party plaintiff or defendant, involving the Loan Agreement, the
Note, this Mortgage, the Assignment or the Mortgaged Property, including, but
not limited to, the foreclosure or other enforcement of the Note or this
Mortgage, any condemnation action, any action to protect Mortgagee’s security or
liens and/or any action in bankruptcy or probate.

 



 10 

 

 

15.4.       Remedies Cumulative, Concurrent and Nonexclusive. The Mortgagee
shall have all rights, remedies and recourses granted in the Loan Documents and
available at law or equity (including specifically those granted by the Uniform
Commercial Code in effect and applicable to the Mortgaged Property or any
portion thereof), and same (a) shall be cumulative and concurrent, (b) may be
pursued separately, successively or concurrently against the Mortgagor or others
obligated under the Note, or against the Mortgaged Property, or against any one
or more of them, at the sole discretion of the Mortgagee, (c) may be exercised
as often as occasion therefor shall arise, it being agreed by the Mortgagor that
the exercise or failure to exercise any of same shall in no event be construed
as a waiver or release thereof or of any other right, remedy or recourse, and
(d) are intended to be, and shall be, nonexclusive.

 

15.5.       No Waiver. In the event the Mortgagee shall elect to selectively and
successfully enforce its rights under this Mortgage or any other documents or
instruments securing payment of the Secured Indebtedness, such action shall not
be deemed a waiver or discharge of any other lien, encumbrance or security
interest securing payment of the Note until such time as the Mortgagee shall
have been paid in full all sums advanced under the Note. The foreclosure of any
lien provided pursuant to this Mortgage without the simultaneous foreclosure of
all such liens shall not merge the liens granted which are not foreclosed with
any interest which the Mortgagee might obtain as a result of such selective and
successive foreclosure.

 

15.6.       High Volatility Commercial Real Estate. If at any time, in the
determination of the Mortgagee, the net equity or capital retention of the
Mortgagor would require Mortgagee to classify the Mortgaged Property as High
Volatility Commercial Real Estate as set forth in Part 217 of Chapter II of
title 12 of the Code of Federal Regulations, then within ten (10) days after
written demand being issued by the Mortgagee, Mortgagor shall take such actions
as may be necessary, including obtaining adequate equity infusion, such that the
Mortgaged Property need not be classified as High Volatility Commercial Real
Estate. If the Mortgagor fails to take such action, it shall not be an Event of
Default, and Mortgagee, as Mortgagee’s sole right and remedy, may increase the
interest rate on the Loan by 0.85 percent as of the eleventh (11th) day after
such notice and demand is issued.  

 

16.         SALE OF PARCELS. In case of any sale under this Mortgage, by virtue
of judicial proceedings or otherwise, the Mortgaged Property may be sold in one
parcel and as an entirety or in such parcels, manner or order as the Mortgagee
in its sole discretion may elect.

 

17.         SUBROGATION. If the money loaned or advanced by Mortgagee and
secured hereby shall be used to pay off or discharge any mortgage, lien or
encumbrance upon or against the Mortgaged Property, the Mortgagee, at its
option, will be subrogated to all such mortgages, liens or encumbrances so
discharged, satisfied or paid, even though the same may be released of record,
and to all the rights of the person or persons to whom such payments have been
made, and may immediately enforce the same against the Mortgagor and the
Mortgaged Property.

 



 11 

 

 

18.         INDULGENCES, EXTENSIONS AND RELEASES. It is understood and agreed
that at any time and from time to time, either with or without any
consideration, and without notice to any person and without the consent or
approval of any person or persons, and without in any manner affecting the
liability of the Mortgagor or any guarantors, sureties, endorsers, or any other
persons liable for the payment of the Secured Indebtedness together with
interest and any other sums which may be due and payable to Mortgagee, and
without in any manner affecting, disturbing or impairing in any manner
whatsoever the validity and priority of the lien of this Mortgage upon that
portion of the Mortgaged Property which is unreleased, and also without in any
manner affecting or impairing to any extent whatsoever any and all other
collateral security which may be held by Mortgagee, the Mortgagee may at its
sole subjective discretion:

 

18.1.       Grant to the Mortgagor any indulgence, forbearance or any extension
of time for the payment of any of the Secured Indebtedness, and may agree to a
modification in the terms of the Note and this Mortgage; and

 

18.2.       Allow any change, addition or substitution of or for any of the
property described in this Mortgage or other collateral which may be held by
Mortgagee; and

 

18.3.       Release or otherwise deal with all or any portion of the Mortgaged
Property or any other real or personal property or portion thereof which may be
held by Mortgagee as security for the payment of the Secured Indebtedness;
and/or

 

18.4.       Release the Mortgagor or any guarantors, sureties, endorsers or any
other persons now or hereafter liable for the payment of all or any part of the
Secured Indebtedness or liable for the performance of any obligations;

 

None of the foregoing will impair or affect the lien of this Mortgage or the
priority of such lien over any subordinate lien covering the Mortgaged Property.
Further, any agreement or stipulation between any subsequent owner or owners of
the Mortgaged Property and the Mortgagee which extends the time of payment or
which modifies the terms of the Note or this Mortgage, without Mortgagee first
having obtained the consent of the Mortgagor, shall not constitute a release of
Mortgagor or any guarantors, sureties, endorsers or any other persons liable for
payment of the Secured Indebtedness, and the Mortgagor and all such other
persons shall continue liable to make such payments according to the terms of
any such agreement or extension or modification unless expressly released and
discharged in writing by the Mortgagee.

 

19.         NO WAIVERS. Any failure by the Mortgagee to insist upon the strict
performance by the Mortgagor of any of the terms and provisions of this Mortgage
shall not be deemed to be a waiver of any of the terms and provisions of this
Mortgage, and the Mortgagee, notwithstanding any such failure, shall have the
right thereafter to insist upon the strict performance by the Mortgagor of any
and all of the terms and provisions of this Mortgage to be performed by the
Mortgagor. Further, no delay by Mortgagee in exercising any of its rights or
remedies hereunder, or otherwise afforded by law, shall operate as a waiver
thereof or preclude the exercise thereof during the continuance of any default
hereunder.

 



 12 

 

 

20.         DEMANDS FOR FORECLOSURE. Neither the Mortgagor nor any other person
now or hereafter obligated for the payment of the whole or any part of the
Secured Indebtedness secured by this Mortgage shall be relieved of such
obligation by reason of the failure of the Mortgagee to comply with any request
of the Mortgagor or of any other person so obligated to take action to foreclose
this Mortgage or otherwise enforce any of the provisions of this Mortgage or of
any obligations secured by this Mortgage.

 

21.         OTHER SECURITY. If the payment of the Secured Indebtedness is now or
hereafter further secured by assignments of leases, or rentals, security
agreements, financing statements, mortgages, collateral assignments, pledges,
contracts of guaranty, or other additional security documents, any default under
the provisions of any such further security documents shall constitute and be a
default under this Mortgage, and the Mortgagee may, at its option, exhaust its
remedies under any one or more of the said security documents and the security
thereunder, as well as the Mortgaged Property, either concurrently or
independently and in such order and manner as the Mortgagee may elect, and
Mortgagee may apply the proceeds received therefrom upon the Secured
Indebtedness without waiving or affecting Mortgagee’s rights and remedies under
this Mortgage or exercised hereunder or whether contained or exercised under any
other such security documents.

 

22.         CHANGE OF OWNERSHIP. If ownership of the Mortgaged Property or any
portion thereof becomes vested in a person or persons other than the Mortgagor,
the Mortgagee may deal with such successor or successors in interest with
reference to this Mortgage and the Secured Indebtedness in the same manner as
with the Mortgagor, provided, however, except as provided in the Loan Agreement,
nothing contained in this paragraph shall constitute or be construed as
Mortgagee’s consent to or approval of any change in ownership of the Mortgaged
Property or any part thereof

 

23.         PAYMENT BY OTHERS. Any payment made by any person at any time liable
for the payment of the whole or any part of the Secured Indebtedness or by any
person whose interest in the Mortgaged Property might be prejudiced in the event
of a failure to make such payment, or by any stockholder, officer or director of
a corporation or any partner of a partnership or trustee or beneficial owner of
a trust which at any time might be liable for such payment or might own an
interest in the Mortgaged Property, will be deemed, as between the Mortgagee and
all persons who at any time might be liable as aforesaid or might own an
interest in the Mortgaged Property, to have been made on behalf of the
Mortgagor.

 

24.         NOTICES. Every provision for notice pursuant to this Mortgage shall
be given in accordance with the notice provisions of the Loan Agreement.

 



 13 

 

 

25.         RELATIONSHIP OF THE PARTIES. This Mortgage is given as an incident
to a lending transaction between Mortgagee and Mortgagor, and in no event shall
the Mortgagee be construed or held to be a partner, joint venturer or associate
of the Mortgagor in the conduct of the business of Mortgagor on or about the
Mortgaged Property or otherwise, nor shall Mortgagee be liable for any debts or
obligations incurred by Mortgagor in the conduct of such business, it being
understood and agreed that the relationship of the parties is and at all times
shall remain that of Mortgagee and Mortgagor.

 

26.         GOVERNING LAW. THIS MORTGAGE AND THE LOAN DOCUMENTS, AND ALL MATTERS
RELATING HERETO OR THERETO OR ARISING THEREFROM (WHETHER SOUNDING IN CONTRACT
LAW, TORT LAW OR OTHERWISE), SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW MEXICO, WITHOUT REGARD
TO CONFLICTS OF LAWS PRINCIPLES. MORTGAGOR HEREBY CONSENTS TO THE JURISDICTION
OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE COUNTY OF SANDOVAL, STATE OF
NEW MEXICO AND IRREVOCABLY AGREES THAT ALL ACTIONS OR PROCEEDINGS ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS SHALL BE LITIGATED IN
SUCH COURTS. MORTGAGOR EXPRESSLY SUBMITS AND CONSENTS TO THE JURISDICTION OF THE
AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS.

 

27.         CUMULATIVE REMEDIES. The rights of the Mortgagee arising under the
representations, warranties, covenants and agreements contained in this Mortgage
shall be separate, distinct and cumulative and none of them shall be in
exclusion of the others; and no act of the Mortgagee shall be construed as an
election to proceed under any one provision herein to the exclusion of any other
provisions, anything herein or otherwise to the contrary notwithstanding.

 

28.         CONSTRUCTION. The paragraph headings and captions contained in this
Mortgage are included for convenience only and shall not be construed or
considered a part of this Mortgage or affect in any manner the construction or
interpretation of this Mortgage. Whenever used in this Mortgage, the singular
will include the plural, the plural the singular, and the use of any gender will
be applicable to all genders.

 

29.         SEVERABILITY. If any covenant or agreement in this Mortgage is
invalid or void for any reason, such invalid or void covenant or agreement shall
not affect the whole of this Mortgage, and the balance of the covenants and
agreements of this Assignment shall remain in full force and effect.

 

30.         AMENDMENT. This Mortgage cannot be changed, modified or amended
except by an agreement in writing, signed by the party against whom enforcement
of the change is sought and in recordable form.

 

31.         BINDING EFFECT. All of the covenants, conditions and agreements
contained in this Mortgage shall run with the land and shall bind the Mortgagor,
and the respective successors and assigns of the Mortgagor, and shall inure to
the benefit of the Mortgagee and its successors and assigns.

 



 14 

 

 

32.         CONSTRUCTION MORTGAGE. This Mortgage secures indebtedness incurred
by Mortgagor in connection with the construction of improvements on the
Mortgaged Property. Accordingly, this Mortgage constitutes a “construction
mortgage” under applicable provisions of the Uniform Commercial Code.

 

33.         LIMITATION OF INDEMNITY. To the extent, if at all, 56-7-1 NMSA 1978,
as amended, is applicable, any agreement to indemnify, hold harmless, insure or
defend another party contained herein or in any related documents will not
extend to liability, claims, damages, losses or expenses, including attorneys’
fees, arising out of bodily injury to persons or damage to property caused by or
resulting from, in whole or in part, the negligent act or omission of any
indemnitee, its officers, employees or agents.

 

IN WITNESS WHEREOF, the Mortgagor has caused this Mortgage to be executed and
delivered on the day and year first above written.

 

[SIGNATURE ON NEXT PAGE]

 

 15 

 

 

“MORTGAGOR” LOMAS ENCANTADAS DEVELOPMENT COMPANY, LLC,   a New Mexico limited
liability company         By /s/ Carey A. Plant     Carey A. Plant, Secretary

 

state OF NEW MEXICO

 

COUNTY OF SANDOVAL

 

This instrument was acknowledged before me on November 16, 2017, by Carey A.
Plant, Secretary of Lomas Encantadas Development Company, a New Mexico limited
liability company.

 

    /s/ Debra J. Torrez     Notary Public

 

My Commission Expires:    

 

3/28/2018    

 

 16 

 

 

EXHIBIT "A"

Legal Description

 

PARCEL 1:

 

Tract numbered Nine (9) of LOMAS ENCANTADAS, as the same is shown and designated
on the Plat thereof entitled, "LOMAS ENCANTADAS, TRACTS 1 THRU 21, A THRU D AND
PARCELS A THRU J, A VACATION AND REPLAT OF PORTIONS OF UNIT TWENTY, INCLUDING
UNPLATTED PROPERTY WITHIN UNIT TWENTY WITHIN SECTIONS 22, 23, 25, 26, 27, 34 AND
35, TOWNSHIP 13 NORTH, RANGE 3 EAST, NEW MEXICO PRINCIPAL MERIDIAN, CITY OF RIO
RANCHO, SANDOVAL COUNTY, NEW MEXICO", filed in the office of the County Clerk of
Sandoval County, New Mexico on November 10, 2005 in Volume 3, Folio 2601-A (Rio
Rancho Estates Plat Book No. 18, Pages 73-78).

 

PARCEL 2:

 

Tract lettered "A" of LOMAS ENCANTADAS UNIT 2-D, as the same is shown and
designated on the Plat thereof entitled, "LOMAS ENCANTADAS UNIT 2-D, A
SUBDIVISION OF TRACT 10, UNIT TWENTY, WITHIN SECTION 26, T. 13N., R. 3E.,
N.M.P.M., CITY OF RIO RANCHO, SANDOVAL COUNTY, NEW MEXICO", filed in the office
of the County Clerk of Sandoval County, New Mexico on May 9, 2008 in Volume 3,
Folio 2920-A (Rio Rancho Estates Plat Book No. 21, Page 68).

 



 17 

